DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant’s arguments with respect to new claims 30-49 have been considered but are moot because of the new ground of rejection necessitated by amendment and detailed below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 30-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zarembo et al. (US Patent Publication 20140188202 A1). 
As to claim 30, Zarembo et al. discloses a biocompatible substrate including a first substrate portion configured by winding the biocompatible substrate at least once completely around the spatial axis to form a compression sleeve (cuff, depicted as 108 in Figures 1-6C, for example) and having a free end (outer tab, depicted as 132,136 in Figure 5-6C, for example), the free end as a result of the winding of the first substrate portion about the spatial axis radially covers the at least one wound layer of the first substrate portion (see Figure 6C), and a second substrate portion (elongated element, depicted as 154,156 in Figures 5-6C) which is attached integrally to the first substrate portion which is not wound about the spatial axis, and extends away from the medical implant, and: a region of the free end comprises at least one means, when the first substrate portion is wound around the spatial axis, provides at least one joint connection (tubular member, depicted as 146,148 in Figures 5-6C; also see paragraph 51) between at least one of the first substrate portion and the second substrate portion (see Figures 5-11).  
As to claim 31, Zarembo et al. discloses the first substrate portion when wound at the free end to which the means is applied an area of the first substrate portion extends at least once around the spatial axis (see Figure 6C, for example).
As to claims 32-33, Zarembo et al. discloses the at least one joint connection is fixed (see Figures 3, 5, 8 and 11, for example).
As to claims 34-37, Zarembo et al. discloses the at least one joint connection is at least one of being frictional and interlocking (see Figures 7, 9A-9B and 10, for example).
As to claims 38-41, Zarembo et al. discloses the at least one joint connection is a strand of material transmitting tensile forces and is attached to the free end (see strand depicted in the Figures).
As to claims 42-46, Zarembo et al. discloses the biocompatible substrate includes at least one fastening opening extending completely through the biocompatible substrate through which the at least one joint connection passes to form the at least one joint connection with at least one of the first and second substrate portions (e.g., paragraph 58; also see Figures 8, 9A and 11).
As to claim 47, Zarembo et al. discloses the means is at least one tab which laterally projects beyond the first substrate portion into at least one slit recess of at least one of the first and the second substrate portions which permits the tab to be introduced into the at least one slit recess to form the joint connection with at least one of the first and second substrate portions (e.g., paragraphs 55-57; also see Figures 7 and 10).
As to claim 48, Zarembo et al. discloses the first substrate portion includes an extension orientated about the spatial axis and a longitudinal cuff extension orientated axially relative to a spatial direction of the spatial axis and the longitudinal cuff extension within the first substrate portion tapers either in steps or evenly along the extension of the winding as distance increases from a region of the end of the first substrate portion (e.g., see Figures 3 and 6A-6B).
As to claim 49, Zarembo et al. discloses an end of the first substrate portion comprises two opposite areas at the end to which the at least one joint connection as applied and which areas are opposite each other along the spatial axis of the at least one of the first substrate portion and the second substrate portion (e.g., see Figures 3, 5 and 6A-6B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792